     Case 1:19-cv-00254 Document 29 Filed 07/01/20 Page 1 of 8 PageID #: 137



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD
NIVALDO RIASCOS,
             Plaintiff,
v.                                         Civil Action No: 1:19-00254
WARDEN, FCI MCDOWELL,

             Defendant.
                       MEMORANDUM OPINION AND ORDER

        By Standing Order, this matter was referred to United States

Magistrate Judge Dwane L. Tinsley for submission of proposed

findings and recommendations for disposition pursuant to 28

U.S.C. § 636(b)(1)(B).        The magistrate judge submitted his

proposed findings and recommendations (“PF&R”) on October 25,

2019.    In the PF&R, Magistrate Judge Tinsley recommended that the

court dismiss plaintiff’s petition for Writ of Habeas Corpus

under 28 U.S.C. § 2241 and dismiss this matter from the court’s

docket.

        In accordance with the provisions of 28 U.S.C. § 636(b), the

parties were allotted fourteen days, plus three mailing days, in

which to file any objections to Magistrate Judge Tinsley’s

Findings and Recommendation.         The failure of any party to file

such objections constitutes a waiver of such party's right to a

de novo review by this court.         Snyder v. Ridenour, 889 F.2d 1363

(4th Cir. 1989); Thomas v. Arn, 474 U.S. 140 (1985).              Moreover,

this court need not conduct a de novo review when a party “makes
  Case 1:19-cv-00254 Document 29 Filed 07/01/20 Page 2 of 8 PageID #: 138



general and conclusory objections that do not direct the court to

a specific error in the magistrate’s proposed findings and

recommendations.”    Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.

1982).

     On November 19, 2019, the court granted plaintiff’s motions

for an extension of time to file objections to the PF&R, giving

him until January 13, 2020, to do so.        On, December 23, 2019,

plaintiff filed a “Motion to Object that Petitioner’s 2242 is

Denied”.   ECF No. 21.    Thereafter, on January 15, 2020, plaintiff

filed a “Supplement Pursuant to Rule 28(J) in Deciding § 2241

Filed With This Court”.     ECF No. 22.     The court has construed

those filings as plaintiff’s objections to the PF&R and has

conducted a de novo review of the record as to those objections.

See 28 U.S.C. § 636(b)(1) (“A judge of the court shall make a de

novo determination of those portions of the report or specified

proposed findings and recommendations to which objection is

made.”).

     Riascos is in federal custody at FCI McDowell, a BOP

facility in the Southern District of West Virginia.           He is

serving a term of imprisonment based upon the sentences he

received in the Western District of Washington.          Magistrate Judge

Tinsley concluded that plaintiff’s challenge to his convictions

should be brought in the court of conviction via a motion under

28 U.S.C. § 2255.    The PF&R acknowledged the § 2255 savings


                                     2
  Case 1:19-cv-00254 Document 29 Filed 07/01/20 Page 3 of 8 PageID #: 139



clause but concluded that Riascos was unable to show that § 2255

was inadequate or ineffective to address his claims.

     Riascos objects to the PF&R’s ultimate conclusion that his

claims are not cognizable in § 2241.        According to him,

     the judicially created mandate of requiring a
     petitioner to meet the prerequisite of United States v.
     Wheeler, 886 F.3d 415 (4th Cir. 2018) to provide this
     court with jurisdiction to access the 2241 as the
     magistrate suggest to access the 2241 is not required
     by the 2241 statute, and is not jurisdictional as well.
     The judicial created procedure and jurisdictional
     created procedure that this court is requiring a
     petitioner to meet to get to the merits of his
     petition, were not adopted by congress. See Hayman v.
     United States, 342 U.S. 205 (1952) (stating that
     congress did not adopt the procedural nor
     jurisdictional bill presented by the judicial
     conference, in order to resort to the 2241).

          The judicial procedure and jurisdictional created
     procedures that are not adopted by congress, sanctioned
     by the legislative body or statutorily required are
     illegal and clearly in conflict with the separation of
     powers of government. . . .

ECF No. 21 at 4.    Essentially, Riascos argues that the savings

clause does not impose any limits on his ability to seek relief

under § 2241.    He also seems to suggest that the savings clause

was not adopted by Congress.      Riascos is wrong on both counts.

     “Section 2241 allows federal prisoners to seek a writ of

habeas corpus in the district in which they are confined.            See

U.S.C. § 2241.   But only in limited circumstances.”          Jones v.

Zych, No. 15-7399, 2020 WL 2119889, *3 (4th Cir. Apr. 23, 2020).

          28 U.S.C.A. § 2241 allows a federal prisoner to
     seek a writ of habeas corpus. A habeas petition under
     § 2241 must, however, be filed in the district in which

                                     3
  Case 1:19-cv-00254 Document 29 Filed 07/01/20 Page 4 of 8 PageID #: 140



     the prisoner is confined. See id. § 2241(a). This
     requirement caused a number of practical problems,
     among which were difficulties in obtaining records and
     taking evidence in a district far removed from the
     district of conviction, and the large number of habeas
     petitions filed in districts containing federal
     correctional facilities. See United States v. Hayman,
     342 U.S. 205, 212–14, 72 S. Ct. 263, 96 L. Ed. 232
     (1952). These practical problems led Congress to enact
     § 2255, “which channels collateral attacks by federal
     prisoners to the sentencing court (rather than to the
     court in the district of confinement) so that they can
     be addressed more efficiently.” Triestman v. United
     States, 124 F.3d 361, 373 (2d Cir. 1997); see Hayman,
     342 U.S. at 219, 72 S. Ct. 263. Section 2255 thus was
     not intended to limit the rights of federal prisoners
     to collaterally attack their convictions and sentences.
     See Davis v. United States, 417 U.S. 333, 343, 94 S.
     Ct. 2298, 41 L. Ed.2d 109 (1974) (noting that “§ 2255
     was intended to afford federal prisoners a remedy
     identical in scope to federal habeas corpus”); Hayman,
     342 U.S. at 219, 72 S. Ct. 263 (“Nowhere in the history
     of Section 2255 do we find any purpose to impinge upon
     prisoners' rights of collateral attack upon their
     convictions.”). Indeed, when § 2255 proves “inadequate
     or ineffective to test the legality of . . .
     detention,” a federal prisoner may seek a writ of
     habeas corpus pursuant to § 2241. 28 U.S.C.A. § 2255.

In re Jones, 226 F.3d 328, 332 (4th Cir. 2000).

     Motions under 28 U.S.C. § 2255 are the exclusive remedy for

testing the validity of federal judgments and sentences unless

there is a showing that the remedy is inadequate or ineffective.

See Hahn v. Moseley, 931 F.3d 295, 300 (4th Cir. 2019)

(“Generally, defendants who are convicted in federal court must

pursue habeas relief from their convictions and sentences through

the procedures set out in 28 U.S.C. § 2255.”).          The remedy under

§ 2241 is not an additional, alternative or supplemental remedy

to that prescribed under § 2255.

                                     4
  Case 1:19-cv-00254 Document 29 Filed 07/01/20 Page 5 of 8 PageID #: 141



     “Nonetheless, § 2255 includes a ‘savings clause’ that

preserves the availability of § 2241 relief when § 2255 proves

`inadequate or ineffective to test the legality of a [prisoner’s]

detention.’”   Hahn, 931 F.3d at 300 (quoting 28 U.S.C. §

2255(e)); see also In re Jones, 226 F.3d at 333 (“[W]hen § 2255

proves `inadequate or ineffective to test the legality of . . .

detention,’ a federal prisoner may seek a writ of habeas corpus

pursuant to § 2241.”).     The clause is known as the “‘savings

clause’ as it arguably saves § 2255 from unconstitutionally

suspending habeas corpus.”      Lester v. Flournoy, 909 F.3d 708, 711

(4th Cir. 2018).

     “In determining whether to grant habeas relief under the

savings clause, [a court should] consider (1) whether the

conviction was proper under the settled law of this circuit or

Supreme Court at the time; (2) if the law of conviction changed

after the prisoner’s direct appeal and first § 2255 motion; and

(3) if the prisoner cannot meet the traditional § 2255 standard

because the change is not one of constitutional law.”           Hahn, 931

F.3d at 300-01 (citing In re Jones, 226 F.3d at 333-34).

     The plaintiff bears the burden of showing the inadequacy or

ineffectiveness of a § 2255 motion.       See McGhee v. Hanberry, 604

F.2d 9, 10 (5th Cir. 1979).      The fact that relief under § 2255 is

barred procedurally or by the gatekeeping requirements of § 2255

does not render the remedy of § 2255 inadequate or ineffective.


                                     5
  Case 1:19-cv-00254 Document 29 Filed 07/01/20 Page 6 of 8 PageID #: 142



See In re Jones, 226 F.3d at 332-33; Young v. Conley, 128 F.

Supp.2d 354, 357 (S.D.W. Va. 2001); see also Cradle v. United

States, 290 F.3d 536, 538-39 (3d Cir. 2002) (“It is the

inefficacy of the remedy, not the personal inability to use it,

that is determinative.     Section 2255 is not inadequate or

ineffective merely because the sentencing court does not grant

relief, the one-year statute of limitations has expired, or the

petitioner is unable to meet the stringent gatekeeping

requirements of the amended § 2255.”) (citations omitted).

     As the foregoing makes clear, the savings clause is not a

judicially-created limitation on Riascos’ ability to proceed

under § 2241 but, rather, part of the statute adopted by

Congress.   Furthermore, the test laid out in In re Jones is

merely the Fourth Circuit’s guidance on what “inadequate and

ineffective” means in the context of the savings clause.            To the

extent that Riascos argues the Fourth Circuit could not provide

this guidance, his objection is without merit.          Courts interpret

statutes everyday.    See Samak v. Warden, FCC Coleman-Medium, 766

F.3d 1271, 1277 (11th Cir. 2014) (Pryor, J., concurring) (“To be

sure, there are no definitions in the Antiterrorism and Effective

Death Penalty Act, but think of the multitude of statutes we must

interpret each day that leave us to our own wits to understand

their meaning.”).    Nor was the magistrate judge permitted to

ignore this circuit’s precedent and apply a different test (or no


                                     6
    Case 1:19-cv-00254 Document 29 Filed 07/01/20 Page 7 of 8 PageID #: 143



test at all).     See United States v. Henry, No. 00-4830, 11 F.

App’x 350, 351 (4th Cir. June 14, 2001) (“[B]oth the district

courts of this circuit and subsequent panels of this court are

obliged to follow a decision of this court until it has been

overruled by the Supreme Court or a decision by this court en

banc.”).

      Based on the foregoing, and the fact that Riascos has not

shown that § 2255 is an inadequate or ineffective vehicle for

obtaining the review he seeks, this action should be dismissed.

      Having reviewed the Findings and Recommendation filed by

Magistrate Judge Tinsely, the court hereby OVERRULES plaintiff’s

objections and adopts the findings and recommendations contained

therein.    Accordingly, the court hereby DISMISSES plaintiff’s

petition under 28 U.S.C. § 2241 and directs the Clerk to remove

this case from the court’s active docket.*

      Additionally, the court has considered whether to grant a

certificate of appealability.        See 28 U.S.C. § 2253(c).       A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”            28 U.S.C. §

2253(c)(2).     The standard is satisfied only upon a showing that


*
  ECF Nos. 21 and 22 are DENIED. Riascos filed several other
motions, including: 1) “Motion to Request A Order Issue, To
Require Petitioner Trial Attorney to Provide Petitioner with
Grand Jury Transcripts in his Possession” (ECF No. 23); and 2)
“Motion of Relevant Authority” (ECF No. 24). These motions are
DENIED.

                                       7
  Case 1:19-cv-00254 Document 29 Filed 07/01/20 Page 8 of 8 PageID #: 144



reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).     The court concludes that the governing

standard is not satisfied in this instance.             Accordingly, the

court DENIES a certificate of appealability.

     The Clerk is directed to forward a copy of this Memorandum

Opinion and Order to plaintiff, pro se, and counsel of record.

     IT IS SO ORDERED this 1st day of July, 2020.



                                         David A. Faber
                                         Senior United States District Judge




                                     8
